              Case 1:19-cv-01740-GSA Document 21 Filed 11/10/20 Page 1 of 2


     McGREGOR W. SCOTT
 1
     United States Attorney
 2   DEBORAH LEE STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     WYETH McADAM, CSBN 223876
 4
     Special Assistant United States Attorney
 5          160 Spear Street, Suite 800
            San Francisco, California 94105
 6          Telephone: (415) 268-5610
 7          Facsimile: (415) 744-0134
            E-Mail: Wyeth.McAdam@ssa.gov
 8   Attorneys for Defendant
 9                                UNITED STATES DISTRICT COURT

10                               EASTERN DISTRICT OF CALIFORNIA

11                                          FRESNO DIVISION

12
                                                     ) Case No.: 1:19-cv-01740-GSA
13   PA VANG,                                        )
                                                     ) STIPULATION FOR AN EXTENSION OF
14                  Plaintiff,                       ) TIME; ORDER
                                                     )
15         vs.                                       )
     ANDREW SAUL,                                    )
16   Commissioner of Social Security,                )
                                                     )
17                                                   )
                    Defendant.                       )
18                                                   )
19
20          Pending the Court’s approval, IT IS HEREBY STIPULATED, by and between the

21   parties, through their respective counsel of record, that the time for Defendant to respond to

22   Plaintiff’s Opening Brief be extended thirty (30) days from November 16, 2020, up to and

23   including December 16, 2020. This is the parties’ second stipulation for an extension of the

24   Court’s Scheduling Order, and Defendant’s first extension request via stipulation.

25          Defendant submits his request for an extension is for good cause and not undue delay.

26   The undersigned Of Counsel for Defendant, who is responsible for briefing this matter, has

27   multiple other merits briefs due the same week and requires additional time to adequately brief

28


                                                      1
              Case 1:19-cv-01740-GSA Document 21 Filed 11/10/20 Page 2 of 2



 1   the issues raised on review in this case and go through in-house review. All other deadlines shall
 2   follow the Court’s Scheduling Order dated February 5, 2020.
 3
 4                                                Respectfully submitted,
 5
     Dated: November 9, 2020                      /s/ Jonathan O. Pena*
 6                                                JONATHAN O. PENA
                                                  Attorney for Plaintiff
 7                                                *as authorized via e-mail on Nov. 9, 2020
 8
 9   Dated: November 9, 2020                      McGREGOR W. SCOTT
                                                  United States Attorney
10                                                DEBORAH LEE STACHEL
11                                                Regional Chief Counsel, Region IX
                                                  Social Security Administration
12
                                          By:     /s/ S. Wyeth McAdam
13                                                S. WYETH McADAM
14                                                Special Assistant U.S. Attorney
                                                  Attorneys for Defendant
15
     Of Counsel for Defendant:
16   JESSICA MILANO
     Assistant Regional Counsel, Region VIII
17
18                                               ORDER
19          Pursuant to the parties’ stipulation, IT IS SO ORDERED that Defendant shall have an
20   extension, up to and including December 16, 2020, to respond to Plaintiff’s Opening Brief.
21
22
23   IT IS SO ORDERED.

24      Dated:     November 10, 2020                               /s/ Gary S. Austin
25                                                   UNITED STATES MAGISTRATE JUDGE

26
27
28


                                                     2
